NOT RECOMMENDED FOR PUBLICATION
                               File Name: 05a0481n.06
                                  Filed: June 8, 2005

                                          No. 04-5208


                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT



NORBERT ROCH; REGINA ROCH;
ELAINE ROCH; and LORRAINE ROCH,

       Plaintiffs-Appellants,
                                                    ON APPEAL FROM THE UNITED
v.                                                  STATES DISTRICT COURT FOR THE
                                                    EASTERN DISTRICT OF TENNESSEE
HUMANE SOCIETY OF BEDFORD
COUNTY, TENNESSEE, INC.; KAY PETTY,
individually and in her capacity as president of
the Bedford County Humane Society, Inc.;
BEDFORD COUNTY, TENNESSEE; LARRY
ROBINS, SR.; JOHN DOE; and JANE DOE,

      Defendants-Appellees.
__________________________________________/


BEFORE: CLAY and SUTTON, Circuit Judges; O’MEARA, District Judge.*

       CLAY, Circuit Judge. Plaintiffs Norbert, Regina, Elaine, and Lorraine Roch (“Rochs”)

appeal from multiple orders entered by the district court granting summary judgment to all

Defendants and dismissing in its entirety this civil rights action brought pursuant to 42 U.S.C. §

1983. Because we agree with the district court’s conclusion that the Rochs’ claims are entirely

without merit, we AFFIRM the grant of summary judgment in favor of Defendants.



       *
       The Honorable John Corbett O’Meara, United States District Judge for the Eastern District
of Michigan, sitting by designation.
                                            No. 04-5208



                                       I.   BACKGROUND

       In May 2001, Tennessee and federal authorities learned that the Rochs were keeping a large

number of domestic and exotic animals in inhumane conditions on their property, including, but not

limited to, livestock, an unknown number of monkeys, a raccoon, a fox squirrel, two grackles, two

starlings, a robin, a cardinal, and more than 175 dogs. The state filed criminal charges against the

Rochs, alleging more than 250 violations of Tennessee law including animal cruelty, theft of

property, disorderly conduct, resisting arrest, and illegal possession of native wildlife. Lorraine

Roch pleaded guilty to the latter charge, and received a suspended sentence of 11 months and 29

days imprisonment, plus a $250 fine. Additionally, each of the Rochs entered into a “Memorandum

of Understanding” pursuant to Tennessee Code Ann. § 40-15-105, agreeing to pay a $5,000 fine and

court costs on one criminal warrant, and additionally promising “not to obtain any more animals in

the State of Tennessee” and to “forfeit any interest they may have in all animals previously seized

by the Bedford County Humane Society.”

       While the criminal charges against the Rochs were still pending, the State of Tennessee and

the Shelbyville-Bedford County Humane Association (“SBCHA”) filed a joint civil petition for

relief against the Rochs, requesting a state court hearing to establish a plan of care for animals on

the Roch property. The court issued an ex parte order granting the SBCHA the authority to “enter

the Roch premises and to inspect the condition of the animals impounded there and to take any

action reasonably necessary to interfere [and] to prevent the perpetration of any act of cruelty on any

animal.” Several days later, SBCHA volunteers, accompanied by members of the Bedford County



                                                  2
                                            No. 04-5208

Sheriff’s Department, entered the Rochs’ property and began to remove animals. By the following

month, over 100 dogs had been removed from the Rochs’ farm and were either placed with adoptive

families or kept at the SBCHA’s shelter.

       On July 26, 2001, a hearing was then held in state court to determine the fate of 51 dogs that

remained in the Rochs’ possession. Dr. Elizabeth Shull, a veterinarian who visited the Rochs’

property testified that due to the deplorable conditions in which the dogs had been housed, it was

unlikely that the animals could be rehabilitated; consequently, Dr. Shull recommended that the

animals be euthanized. Other witnesses testified about the inhumane conditions on the premises,

as well as the dangers to human health presented by the large amount of fecal waste and deceased

animal carcasses littering the Rochs’ property. The Rochs were represented by counsel during the

entire state court proceedings, and their counsel had an opportunity to cross-examine all of the

state’s and the SBCHA’s witnesses at the July 26 hearing. Following the hearing, the parties entered

into an agreement by which the Rochs would be allowed to keep the remaining dogs, subject to their

promise to properly care for the animals.

       By mid-September 2001, the parties were back in court, and the state and the SBCHA

presented evidence that the Rochs had made little or no effort to provide proper care for the

remaining dogs. The state court issued a written opinion and order on September 28, 2001,

concluding that the Rochs had perpetuated acts of cruelty on the dogs on their premises, and granting

the SBCHA the authority to remove and dispose of all dogs still on the Rochs’ farm. The court

issued a subsequent order setting a time for the SBCHA to take possession of the remaining dogs.

The Rochs appealed this order to the Court of Appeals of Tennessee, which denied the appeal. On



                                                 3
                                              No. 04-5208

October 20, SBCHA volunteers euthanized the 51 remaining dogs. Additionally, upon noting the

deplorable and dangerously unhealthy condition of the Rochs’ livestock, the SBCHA also removed

approximately 39 goats, sheep, donkeys, and cattle.

        On May 3, 2002, the Rochs filed the instant lawsuit pursuant to 42 U.S.C. § 1983, alleging

that the SBCHA’s seizure of animals from their property constituted an unreasonable seizure in

violation of the Fourth Amendment, a governmental taking without just compensation in violation

of the Fifth Amendment, and trespass and conversion under state tort law. The Rochs also included

a cause of action for intentional infliction of emotional distress under Tennessee law. Defendants

moved for summary judgment, and the district court issued three separate opinions disposing of the

Rochs’ claims. In its first opinion, the court determined that all of the Rochs’ claims, insofar as they

related to the 51 dogs seized on October 20, 2001, were barred by res judicata, because the Rochs

had a full and fair opportunity to litigate the seizure of dogs in the state court proceedings. The court

also alternatively held that all of the Rochs’ claims relating to the dogs failed on the merits, entitling

Defendants to summary judgment. In its second and third opinions, the district court granted

Defendants’ motions for summary judgment on the merits of the Rochs’ claims insofar as they

related to the 39 heads of livestock seized on October 20, 2001.

                                        II.    DISCUSSION

        The Rochs now appeal the district court’s rulings. We review the district court’s grant of

summary judgment de novo. Moorer v. Baptist Memorial Health Care Sys., 398 F.3d 469, 486 (6th

Cir. 2005). We have carefully considered the record on appeal, the parties’ briefs and the applicable

law, and we agree with the district court’s determination that the Rochs’ claims relating to the 39



                                                    4
                                             No. 04-5208

heads of livestock are completely without merit. We also agree with the reasoning expressed in the

district court’s second and third opinions, and find that the issuance of a detailed opinion on the

merits of the Rochs’ claims regarding the 39 heads of livestock would serve no useful purpose.

However, we note that the district court’s conclusion that the Rochs’ claims relating to the 51 dogs

were barred by res judicata was legally incorrect. Rather than relying on res judicata the district

court should have concluded, as we now conclude, that it was without jurisdiction to hear the Rochs’

dog seizure claims under the Rooker-Feldman doctrine.

        The Rooker-Feldman doctrine, named for the Supreme Court’s decisions in Rooker v.

Fidelity Trust Co., 263 U.S. 413 (1923), and District of Columbia Court of Appeals v. Feldman, 460

U.S. 462 (1983), “bars attempts by a federal plaintiff to receive appellate review of a state-court

decision in federal district court.” Howard v. Whitbeck, 382 F.3d 633, 638 (6th Cir. 2004); see also

United States v. Owens, 54 F.3d 271, 274 (6th Cir. 1995) (stating that Rooker-Feldman “stands for

the proposition that a federal district court may not hear an appeal of a case already litigated in state

court. A party raising a federal question must appeal a state court decision through the state system

and then directly to the Supreme Court of the United States”). Where a federal plaintiff is

attempting to attack an issue that was already litigated in state court, and “‘the injury alleged

resulted from the state court judgment itself, Rooker-Feldman directs that the lower federal courts

lack jurisdiction.’” Hutcherson v. Lauderdale County, 326 F.3d 747, 755 (6th Cir. 2003) (quoting

Garry v. Geils, 82 F.3d 1362, 1365 (7th Cir. 1996)). We have previously adopted the following

“rough guide” to distinguishing between Rooker-Feldman and res judicata: “if the federal plaintiff

was the plaintiff in state court, apply res judicata; if the federal plaintiff was the defendant in state



                                                   5
                                              No. 04-5208

court, apply Rooker-Feldman . . . A defendant who has lost in state court and sues in federal court

does not assert injury at the hands of his adversary; he asserts injury at the hands of the court, and

the second suit therefore is an effort to obtain collateral review. It must be dismissed not on the

basis of preclusion but for lack of jurisdiction [under Rooker-Feldman].” Garry, 82 F.3d at 1367

(emphasis in original) (quotations and citations omitted) (quoted in Hutcherson, 326 F.3d at 755).

        In the instant case, the Rochs were the defendants in state court. The instant suit, insofar as

it relates to the seizure of dogs, takes issue or expresses ‘unhappiness’ with the state court’s decision

granting the SBCHA the authority to remove and/or euthanize dogs on their property. The district

court correctly found that the issues underlying the Rochs’ claims were already litigated in state

court, but because the Rochs are attempting to use a federal forum to attack the state court’s

judgment, Rooker-Feldman, and not res judicata, applies. Thus, we are without jurisdiction to

review the Rochs’ claim that Defendants unlawfully removed dogs from their farm.

                                       III.    CONCLUSION

        For the reasons set forth above, we AFFIRM the district court’s judgment in its entirety.




                                                   6